Title: To James Madison from John P. Boyd, 26 March 1815
From: Boyd, John P.
To: Madison, James


                    
                        
                            Sir
                        
                        New York mar 26. 1815
                    
                    I have the honor to address your Excellency upon the subject of the contemplated reduction of the Army. The solicitude I feel for my own fate,

arising from a long devotion to the profession of arms, & having no other, induces me to ask so much of your Excellency’s patronage, as is consistent with your estimation of my merits. I would not intrude upon your recollection a lengthend narration of my services; but allow me, Sir, briefly to state my pretensions. The first duty to which I was call’d, after having been commissioned in 1808, was the task of enforcing the restriction Laws upon the almost rebellious people of the East, which notwithstanding the sacrifices it cost, was, I believe, performd to the satisfaction of Government.
                    At Tippicannoe I had the honor of again encountering higher dangers in the cause of my country. On the frontiers in 1813 I participated in the few honors which were bestowed on the Army, & had perhaps more than a merited share of the obloquy with which it was visited, at the close of a hard perilous but unsuccessful campaign, by disappointed public—but I trust the trial of Genl. Wilkinson where men have given testimony on oath, & not from feelings, or imagination, will place my conduct on the 11th novr. in a light satisfactory to your Excellency & my country.
                    If the application & solicitude of the most respectable Republicans at the Eastward, should be considered as honorable testimonies in my favor, permit me to refer your Excellency to their address forwarded to the seat of Governt a few days since by William Gray Esqr.
                    One more remark & I cease to importune. When I enterd the service I possesd a large property, which has since been rob’d from me, by a British Vice Admty Court, I am one of the Elder Brigader Gens. in the service, the only one, I believe whose derangement would cause infinite pecuniary distress. Under these impressions I look with extreme anxiety for your patronage. With much respect I have the hnr to be Your Excellency’s Most Obedt. Sevt
                    
                        
                            Jno. P. Boyd
                        
                    
                